Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 1 of 9
Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 2 of 9
Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 3 of 9
Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 4 of 9
Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 5 of 9
Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 6 of 9
Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 7 of 9
Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 8 of 9
Case 9:20-cr-80072-KAM Document 40 Entered on FLSD Docket 12/28/2020 Page 9 of 9




       12/27/2020
